Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowance
Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Closest prior art Hosoya (US 2012/0270348, hereinafter Hosoya) discloses “a pixel comprising a transistor and a capacitor, (Para 0021) wherein the transistor comprises: a first conductive film (Para 0024), the first conductive film being configured to be a gate electrode; a first insulating film positioned over the first conductive film, the first insulating film being configured to be a gate insulating film; a first island-shaped oxide semiconductor film positioned over the first insulating film, the first island-shaped oxide semiconductor film comprising a channel region; a second conductive film (Para 0026) in contact with a first region of a top surface of the first island-shaped oxide semiconductor film; a third conductive film (Para 0029) in contact with a second region of the top surface of the first island-shaped oxide semiconductor film; a second insulating film comprising a region in contact with a top surface of the channel region; a third insulating film positioned over the second insulating film.” However, Hosoya does not disclose or render obvious the “…wherein the second island-shaped oxide semiconductor film has _ higher conductivity than the channel region, wherein the second island-shaped oxide semiconductor film has a larger area than the first island-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816